Citation Nr: 1007380	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-39 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability secondary to a service connected right knee 
disability.

2.  Entitlement to service connection for a leg length 
discrepancy secondary to a service connected right knee 
disability.

3.  Entitlement to a compensable disability rating for a 
right knee disability classified as dislocated kneecap. 

4.  Entitlement to an increased initial disability rating in 
excess of 10 percent disabling for a right knee disability 
classified as arthritis resulting from the dislocated 
kneecap. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served from active duty from November 1968 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of  December 2003 from the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a compensable rating for 
residuals, dislocation of the right kneecap.  Notice of this 
decision was sent in January 2004.  While the matter was on 
appeal, the RO in a November 2003 Decision Review Officer 
(DRO) decision, granted entitlement to service connection for 
arthritis of the right kneecap and assigned a separate 10 
percent rating.  The noncompensable rating has been confirmed 
and continued for the kneecap dislocation.  

The Board notes that while the service connection for 
arthritis was separately granted, it originates from this 
increased rating appeal, and must be considered along with 
the increased rating issue for the residuals of dislocation 
of the right kneecap.  Thus the Board is recharacterizing the 
increased rating issue as two separate issues to include 
consideration of the arthritis as separate from the residuals 
of dislocation of the kneecap pursuant to VAOPGPREC 9-98 
(1998).

The appeal of the increased rating issues for the right knee 
is REMANDED to the Agency of Original Jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.




FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's 
low back disorder is being caused or aggravated by his 
service connected right knee disability.

2.  The evidence is in equipoise as to whether the Veteran's 
right knee condition with X-ray findings showing medial joint 
space collapse, and an inability to totally straighten out 
the leg (with restrictions on extension to around 5 degrees), 
results in a leg length discrepancy. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for a back disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for a leg length discrepancy.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Service Connection

The Veteran claims entitlement to service connection for back 
disorder and for a leg length discrepancy, both as secondary 
to his service connected right knee disorder.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For Veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis, is manifest 
to a compensable degree within a year of discharge, there is 
a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. Furthermore, the Court 
has held that the term "disability" as used in 38 U.S.C.A. §§ 
1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

A.  Lumbar Spine

The Veteran's February 1968 preinduction examination and 
report of medical history are negative for any findings or 
complaints of back problems.  Service treatment records 
likewise are completely silent for complaints or findings of 
back problems.  The records document the dislocation of the 
right knee in November 1968, and subsequent right knee 
problems, with no findings of back problems.  The September 
1975 separation examination revealed normal spine.  

Thereafter there are no records documenting back problems 
until 2003, when in September 2003, the Veteran was seen to 
establish medical care.  He reported the history of injury to 
his right knee in the service, and he had occasional low back 
pain which he attributed to favoring his right knee.  He had 
30 years of pain in the knee.  He reported his back pain was 
occasional.  Examination included full examination of the 
knees and the spine, which in pertinent part revealed 
nontender paraspinal muscles, deep tendon reflexes 2+ and 
brisk and sensation intact.  He was assessed with mechanical 
low back pain.  

The report of a March 2005 VA examination included review of 
the claims file and the Veteran was noted to be claiming 
service connection for low back pain secondary to his 
recurrent right knee dislocation.  Examination did note an 
abnormal gait, specifically a discernable limp favoring the 
left leg.  He was noted to have pain, weakness, stiffness and 
instability of the right knee, but did not use a cane or 
crutches.  He was noted to experience increased low back pain 
doing activities of daily living, and would lean on the sink 
to alleviate back pain, and at times have to sit down.  
Examination noted tenderness to palpation of L3-4 and limited 
range of motion with 0-45 degrees lumbar flexion, which was 
about a 45 degree loss of motion due to pain, and the rest of 
motions were all 0-30 degrees with pain.  An MRI from March 
2005 was reviewed and showed mild spinal stenosis and disc 
bulge which was eccentric to the left, concentric disc bulge 
and mild spinal stenosis.  The right knee was also examined.  
The diagnoses included right knee degenerative changes and 
chronic low back pain with mild spinal stenosis and mild 
degenerative changes.  The examiner opined that it was not 
likely, a less than 50/50 chance that this condition was 
secondary to the Veteran's right knee condition.  He was more 
symptomatic of nerve compression with radiation down the left 
leg.  He stated he's had this problem for years, practically 
since active duty time, although he stated it was slightly 
after service.  It was not likely that this condition would 
have been present at this level at this time.  He had a 
slightly abnormal gait, a limp favoring the left leg.  There 
was no obvious discrepancy in the leg length and the Veteran 
did not show abnormal curvature of the spine.  It seemed like 
his pain was most likely due to arthritic changes unrelated 
to the right knee injury.

VA records from 2004 to 2005, printed out in December 2005 
after the March 2005 examination mostly address right knee 
problems.  Back problems are noted in September 2004 when the 
Veteran was seen for knee injections and had continued back 
pain along with the knee pain, with no significant findings 
regarding the back.  Likewise a December 2004 record noted 
back pain in addition to knee pain, with no significant 
findings or opinion regarding the cause of the back pain.  In 
March 2005 he was noted to be interested in receiving 
compensation due to a crash that injured his knee and back.  
Review of systems was positive for back pain.  He was 
assessed with low back pain, and plans included an MRI for 
his back.  The MRI from March 2005 showed subluxation L2-3 
and L3-4 and mild spinal stenosis of L2-3 and L4-5, with 
findings described as only mild narrowing of multiple neuro 
foramina.  The orthopedic consult from the same month noted 
the right knee problems as well as the recent MRI of the 
lumbar spine and complaints of low back pain radiating into 
the left leg.  The examination and assessment was limited to 
right knee problems assessed as DJD.  

In April 2005 the Veteran had electromyelogram (EMG) consult 
for evaluation of low back pain, to rule out bilateral L5-S1 
radiculopathy.  He was noted to be 57 years old with history 
of right knee injury and altered gait pattern.  He reported a 
many year history of localized back pain which he attributed 
to favoring his right leg.  The pain was primarily in the 
paraspinal area and did not radiate, although he had the 
occasional transient sharp pain in the left shin lasting a 
few seconds. Examination showed a normal gait pattern normal 
muscle strength and normal lateral flexion and rotation.  He 
was noted to stand with a flat back.  He went ahead with the 
EMG which showed increased insertional activity and otherwise 
normal findings.  However he declined examination of 
lumbosacral paraspinals, secondary to feeling ill.  

A June 2005 orthopedic record addressed followup for the 
lumbar spine pain with radiculopathy and right knee 
complaints.  He described pain going down the back of his 
left leg into his toes and some numbness and paresthesias of 
the left leg.  He said his back hurts more when his right 
knee is hurting and causing him to hobble.  The report 
indicated that he would be following with Dr. L for the 
lumbar spine in the following month, and requested that the 
MRI and EMG be reviewed by orthopedics.  A September 2005 
record from Dr. L noted the history of low back pain, which 
was aggravated by work, and review of systems noted to 
include knee and back pain.  Examination revealed mild 
paraspinal tenderness in the left lumbar area and the 
impression was low back pain.  

An October 2005 pain consult followup noted a 5 year history 
of pain in the back, left greater than right 95 percent of 
the time and left lower extremity tingling.  Examination 
revealed tenderness of the lumbar spine, left greater than 
right.  Orthopedics also from the same time included review 
of diagnostic tests including the March 2005 MRI showing mild 
narrowing of multiple neuro foramina.  The September 2003 
lumbar X-ray was noted to show an old healed compression 
fracture of the inferior articular surfaces of L1 and L2 
vertebral body and mild degenerative changes of the 
lumbosacral spine.  The April 2005 EMG was noted to show mild 
abnormality and spontaneous activity in the left medial 
gastrocs without abnormality in S1-2 innervated muscles and 
normal physical examination findings other than possible 
sensory disturbances in L2-3.  The impression was mechanical 
low back pain with lumbar spine degenerative disease and 
neuropathic left lower extremity pain with disc/osteophyte 
abutting the left L4 nerve root and myofascial low back pain.  
  
A November 2005 pain clinic consult for low back pain 
revealed that this was referred by Dr. L.  The reason for the 
consult was for mechanical leg pain and possible leg length 
discrepancy contributing to left worse than right back pain.  
The relevant studies reviewed included the MRI findings 
showing the subluxation and neuroforaminal stenosis as 
described above.   He was instructed on the use of a TENS 
unit for his back. The rest of this consult addressed the leg 
length discrepancy.   

A March 2006 opinion from Dr. L stated that the Veteran had 
osteoarthritis of the right knee due to a service connected 
injury.  He also had degenerative disease of his lumbar spine 
and a leg length discrepancy with his right leg being 3/8 
inch shorter than the left.  It was as likely as not that his 
back condition was due to his knee injury which causes an 
abnormal gait.  

Other treatment records from 2006 to 2007 noted ongoing 
complaints of back pain along with knee pain.  In January 
2006 he was noted to have been referred to physical therapy 
for a standard cane consult for right lower extremity pain.  
He underwent another lumbar MRI in May 2007 which showed 
considerable multilevel degenerative disease.

In November 2007 Dr. L wrote another level regarding the back 
disorder.  This stated that the Veteran has osteoarthritis of 
his right knee due to a service connected injury.  He also 
has degenerative disease of his lumbar spine and limb length 
disparity with his right leg 3/8 of an inch shorter than the 
left.  The doctor believed that his back condition could have 
resulted from his knee injury causing an abnormal gait.  

The report of a November 2007 VA general medical examination 
generally focused on the claim regarding leg length 
discrepancy, which was found and confirmed to be present due 
to an inability to fully extend the right knee.  Regarding 
the lumbar spine, he was reportedly claiming entitlement to 
pension benefits for back pain.  His history included an 
abnormal gait causing increased pain to the right knee and 
lower back.  His spine complaints were of lumbar spine 
problems for years, but he was unable to give a specific time 
of onset, practically since active duty time.  He thought it 
was due to right knee problems.  He continued to report a 
constant burning sharp pain with numbness down the back of 
the left leg daily.  His gait was noted to be steady, 
although antalgic when ambulating.  There was no history of 
falls or how long he could walk before having increased back 
pain.  He was noted to use a lumbar support device and 
indicated activities of daily living will increase pain.  The 
pain down the left leg was likely sciatic in nature.  
Examination was significant for the antalgic gait which is 
most pronounced on rising, but loosens some.  He had a stiff 
posture to his back and limited motion.  There was no 
abnormal shoe wear.   The MRI from May 2007 was reviewed, and 
noted to show multilevel disc degenerative disease and disc 
bulging.   The diagnosis was lumbar degenerative arthritis, 
lumbar spine with sciatica.  No nexus opinion was given.

VA records from 2008 reflect ongoing lumbar spine complaints.  
Orthopedic records from May 2008 documented his complaints 
including problems he had regarding a nurse practitioner he 
saw regarding leg length discrepancy and that it was causing 
his knee and back pain.  Examination noted mild positive 
straight leg raising on the right.  He was assessed with low 
back pain with positive straight leg raise and burning and 
numb type of pain down the backside of the leg and foot, 
likely a lumbar cause for this.  A June 2008 record also 
noted some lumbar tenderness and positive straight leg raise.  
Otherwise the records from 2008 addressed right knee 
complaints and leg length discrepancy problems.  Likewise an 
April 2009 VA examination focused soley on knee complaints, 
with no opinion of the back.  However in this examination, he 
was noted to walk with a limp to the right with the right 
knee at a slight inward angulation on full stance.  Records 
from 2009 also pertained to other medical problems besides 
the back.  

Based on a review of the foregoing, the Board finds that 
service connection is warranted for a back disability 
secondary to a service connected right knee disability.  This 
is based on the evidence being in equipoise, with a balance 
of favorable and unfavorable evidence.  The favorable 
evidence comes from Dr. L who in March 2006 and November 2007 
provided favorable opinions regarding the back problems being 
as likely as not due to the altered gait from his right knee.  
The favorable opinion is based upon Dr. L's own treatment of 
the Veteran, which includes his personal observations of gait 
abnormalities regarding the knee, as well as review of 
pertinent records.  This balances against the negative 
opinion from the VA examination in March 2005, which was 
based on examination of the Veteran and review of the claims 
file containing the medical evidence that was available up to 
that date, and did not include the subsequent evidence 
regarding the Veteran's knee symptoms and gait abnormalities 
that were taken into consideration by Dr. L in his March 2006 
and November 2007 opinions.

Accordingly entitlement to service connection for a back 
disability secondary to a service connected right knee 
disability is warranted.

B.  Leg Length Discrepancy

The Veteran's February 1968 preinduction examination and 
report of medical history are negative for any findings or 
complaints of leg length discrepancy.  Service treatment 
records likewise are completely silent for complaints or 
findings of leg length discrepancy.  The records document the 
dislocation of the right knee in November 1968, and 
subsequent right knee problems, with no findings of such 
problems resulting in a leg length disparity  The September 
1975 separation examination revealed history of dislocated 
right knee, but no findings of leg length discrepancy.  

Thereafter there are no records documenting the presence of a 
leg length discrepancy, including those records and March 
2005 VA examination report detailing right knee and back 
problems, until an October 2005 VA record which noted a 
difference in leg length, where the left leg was reportedly 
approximately 1 inch shorter than the right.  No reason for 
this discrepancy was given. The assessment included rule out 
leg length discrepancy, and further consult to physical 
therapy (PT) was indicated to include re-measuring the leg 
lengths and to order a heel lift or insert as indicated.  The 
records also are negative for any limitation of extension for 
the right knee prior to October 2005, with the VA examination 
and a treatment record both from March 2005 noting full 
extension of the right knee.  

The November 2005 VA pain clinic consult included an 
assessment for leg length discrepancy, where he was found to 
have a 3/8 inch leg length discrepancy, right leg shorter 
than left.  Plans included a prosthetics consult for the 
Veteran to be seen by an orthotist for the most appropriate 
insert.  

A March 2006 letter from one of the Veteran's treating 
physicians, Dr. L, noted among other things, that the Veteran 
has osteoarthritis (OA) of his right knee due to a service 
connected injury, and also that he has a limb length 
discrepancy with the right leg being 3/8 inch shorter than 
the left.  No reason for this discrepancy was given.  

VA treatment records mostly addressed knee and back problems, 
with an August 2007 note for progressive right knee pain 
significant for X-ray findings showing medial joint space 
collapse, ossified formation of chondral sclerosis and 
approximately 5-10 degrees of varus.  Additionally an October 
2007 record addressing right knee pain noted a range of 
motion of 5-130 degrees for the right knee.  Another letter 
from Dr. L in November 2007 again made note of the limb 
length discrepancy with the right leg being 3/8 inch shorter 
than the left.  No reason for this discrepancy was given.  

The report of a November 2007 VA examination included review 
of the claims folder and examination of the Veteran.  He was 
claiming service connection for a leg length discrepancy 
secondary to traumatic arthritis of the right knee and 
recurrent dislocation of the right knee cap.  Examination of 
the leg length pointed out that to visualize it, the Veteran 
did not appear to have any abnormality at the gluteal fold of 
leg length, but he was now unable to totally straighten out 
the right leg, which would change the length of the leg.  The 
Veteran's right leg measured 32 3/4 inches versus the left leg 
which measured 33 and 1/2 inches.  He was noted to have had a 
3/8 inch discrepancy noted on last orthopedic evaluation in 
October 2007.  He was noted to have been given a shoe lift, 
but did not improve any significant improvement with it.  
Examination noted that the right knee had minus 5 degrees of 
total extension and he was unable to straighten out the right 
leg.  He was able to flex to 60 degrees forced flexion with 
pain.  He was noted to have had a range of motion of the 
right knee of 5-130 degrees in October 2007.  That 
examination was congruent with this examination.  The range 
of motion was unchanged with repetitive motion.  The 
assessment included in pertinent part, right leg length 
discrepancy with the right leg shorter than the left as 
dictated.  When he was previously evaluated for compensation 
and pension purposes 2 years ago, no discrepancy was noted.  
He was now unable to fully extend the right leg, which does 
shorten the measurement and this condition was most likely 
secondary to his service connected traumatic arthritis.  

VA treatment records from 2008 include a March 2008 record 
showing his range of motion for the right knee continued to 
be 5 degrees.  In March and April 2008, he was repeatedly 
injected in the right knee.  Thereafter a May 2008 orthopedic 
note noted complaints of a leg length discrepancy which was 
noted to possibly only be present due to an inability 
straighten his knee.  Examination indicated that he came to 
full extension and he had no flexion contracture.  The 
examiner noted that if anything, there may be an 1/8 inch leg 
length discrepancy with the left being greater than the 
right.  This was only apparent because the Veteran had 
brought it to the attention of this orthopedist and was not 
deemed of clinical significance.  The assessment was 
arthritis of the right knee with full range of motion.  His 
leg length discrepancy was only 1/8 inch, if that and he 
seemed to be asymptomatic regarding this discrepancy.  The 
doctor would not expect him to be symptomatic.   

Notwithstanding the finding from May 2008, determining the 
Veteran to have full right knee extension, subsequent records 
from 2008 reflect continued problems with an ability to fully 
extend the knee, with an August 2008 record noting the range 
of motion was 3 degrees shy of full extension.  

Likewise an April 2009 VA examination which addressed right 
knee complaints, with no specific findings or opinions 
regarding the claimed leg length discrepancy, was significant 
for physical examination of the right knee noting the right 
knee patella to have a slight tilt inward position towards 
the opposite knee upon weight bearing.  He also was noted to 
walk with a limp to the right with the right knee at a slight 
inward angulation on full stance.  Examination for range of 
motion showed that he was unable to extend to a full 0 
percent due to pain with 5 degrees absent due to pain.  His 
range of motion to include extension and flexion was 5-100 
degrees.

Based on a review of the foregoing, the Board finds that 
service connection is warranted for a leg length discrepancy.  
This has been shown in the records due to a documented 
inability of the Veteran to fully extend his leg, described 
at length in the October 2007 VA orthopedic clinic record as 
well as the November 2007 VA examination, and in other 
records.  While the May 2008 orthopedic record is noted to 
have found no limitation on extension and described a minimal 
leg length discrepancy of no clinical significance, the Board 
finds that this appears to be an anomaly, as both records 
shortly before and thereafter are noted to show limitation on 
extension generally of 5 degrees, including on the most 
recent VA examination of April 2009.  Therefore the balance 
of the evidence reflects that the pathology of the right knee 
is shown to result in a leg length discrepancy.  
 
The Board notes that the RO in its denial of service 
connection for a leg length discrepancy has essentially 
conceded that there is a leg length discrepancy resulting 
from the Veteran's limitation of motion on extension, and has 
determined that if it was to do so, it would violate the 
rules against pyramiding under 38 C.F.R. § 3.14.  See 
February 2009 SOC.  The RO has specifically pointed to the 
criteria for loss of motion of the knee as its basis for 
refusing entitlement of service connection for the leg length 
discrepancy, suggesting that such criteria encompasses leg 
length discrepancy.  However the Diagnostic Codes pertinent 
to this matter are noted to provide for completely separate 
provisions for evaluating leg length discrepancy and for 
other knee disorders to include loss of motion.  This 
reflects that this disability should be evaluated separately 
from other knee disability.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994) (When a Veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.)  

Accordingly service connection for leg length discrepancy is 
granted in this matter.  


ORDER

Service connection for a back disorder, is granted.

Service connection for a leg length discrepancy is granted.


REMAND

The Veteran claims his right knee disorder is more severe 
than currently evaluated.

A review of the evidence in this matter reflects that 
additional development of this matter is necessary to afford 
appropriate adjudication of this claim.  The Board notes that 
the Veteran's substantive appeal of July 2008 which was in 
response to a June 2008 supplemental statement of the case 
(SSOC) which addressed in part his increased rating claim for 
the right knee is noted to have included a request for a 
Travel Board hearing, along with his checking off that he 
wished to appeal all the issues in the statement of the case 
(SOC) and SSOC.  Thereafter he is not shown to have clearly 
withdrawn this request.  However a subsequent VA form 9 dated 
in April 2009 in response to a February SOC that was limited 
to an issue of entitlement to service connection for leg 
length discrepancy is noted to have revealed that he did not 
want a Travel Board hearing to address this particular issue.  
He did not elaborate on whether he wanted to continue the 
Travel Board hearing for the issue of entitlement to an 
increased rating for his right knee.  Therefore clarification 
is indicated to determine whether the Veteran wishes to 
continue with a Travel Board hearing for the right knee 
issue.  

Furthermore it appears that there may be outstanding records 
from the Social Security Administration (SSA) in regards to a 
claim for Supplemental Security Income (SSI) benefits.  
Treatment records repeatedly indicate that the Veteran was in 
receipt of SSI benefits for disabilities that include his 
right knee.  However a November 2008 reply from the SSA in 
regards to a request for records stated that the Veteran was 
not entitled to disability benefits and then suggested that 
the District Office be contacted for medical information 
which may be contained in the SSI folder.  This step was not 
followed through by the RO.  

Furthermore, the Board finds that if additional records are 
obtained from the SSA, then another examination should be 
scheduled to assess the severity of the right knee disorder, 
with review of the additional records.  In brief, the 
fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In view of the foregoing, the matter is remanded to the RO 
for the following:

1.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Supplemental Security (SSI) disability 
benefits awarded, as well as the medical 
records relied upon concerning any 
determination rendered.  This includes 
contacting the District Office for the 
Social Security Administration where the 
Veteran filed his SSI claim for medical 
information which may be contained in the 
SSI folder.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

2.  After completion of the above, the 
AOJ should schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and extent of his service- 
connected right knee disability.  The 
claims file should be made available to 
the examiner for review of the pertinent 
evidence in conjunction with the 
examination. Any further indicated 
special studies should be conducted, to 
include X-rays.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, and note 
(1) whether the Veteran does or does not 
have recurrent subluxation or lateral 
instability of the right knee, (2) 
Whether there is arthritis of the right 
knee shown by X-ray and if so, the extent 
therein, and (3) the active and passive 
range of motion of the right knee in 
degrees.  The examiner also should 
comment on the functional limitations 
caused by the Veteran's service-connected 
right knee disability.  It is also 
requested that the examiner address the 
following questions.  Does the right knee 
disability cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  With 
respect to subjective complaints of pain, 
the examiner should comment on whether 
the subjective complaints are supported 
by objective findings, whether any pain 
is visibly manifested upon palpation and 
movement of the right knee, and whether 
there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knee due to pain attributable to the 
service-connected disabilities.  

3.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC), which 
reflects consideration of all additional 
evidence received.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, to include all 
pertinent regulations pertaining to 
arthritis and instability of the right 
knee, which must both be adjudicated in 
this SSOC as separate issues.  An 
appropriate period of time should be 
allowed for response.

4.  Thereafter following the completion 
of the above, to include the issuance of 
the SSOC cited above, the AOJ should 
clarify whether the Veteran wishes to 
appear in person at a Travel Board 
hearing before a Veterans Law Judge, or 
wishes to change his hearing request 
(such as to Videoconference or DRO 
hearing) or withdraw his hearing request.  

5.  Thereafter following the completion 
of the above, if a Travel Board hearing 
(or other hearing as clarified by the 
Veteran) is requested, the AOJ should 
schedule such a hearing, with appropriate 
notification to the Veteran and his 
representative.  A copy of the notice to 
the Veteran of the scheduling of the 
hearing should be placed in the record.

6.  After the hearing is conducted, or if 
the Veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


